DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2015/0322646) in view of Hulden (5,024,010).

Regarding claims 1 and 11, Anderson discloses a tool coupler for coupling a tool (not shown) to an end of a machine link (not shown) the tool having a first pin and a second pin (pgph 0042), the tool coupler comprising:
A coupler frame (B)
A hook (D) configured to receive the first pin of the tool
A wedge (F) slidingly received within the coupler frame
An actuator (G) connected to the wedge to move the wedge away from the hook to bias the second pin (at E) of the tool against the coupler frame
Wherein the tool coupler mounts the tool to the machine link (via C)

While Anderson discloses the invention as described above, it fails to disclose that the hook that receives the first pin could also be the attachment point between the machine link and the coupler such that the tool coupler and the tool are both rotatable about the same axis.  Like Anderson, Hulden also disclose a quick coupling device for connecting a tool to a machine link arm utilizing two hook and pin connections along with a hydraulically actuated wedge.  Unlike Anderson, Hulden discloses that the first pin/hook (52) connection could also be the connection point to the machine link (Figure 1) to provide a controlled swinging movement of the bucket about the center of the machine link shaft (column 3 lines 46-58).  It would have been obvious to one or ordinary skill in the art at the time the invention was made to utilize a direct connection between the pin, hook and machine link in Anderson as taught by Hulden as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 2 and 17, the combination discloses that the actuator is a fluid driven actuator having a piston disposed within a cylinder, and wherein the cylinder is integrally formed in the coupler frame.

Regarding claim 3, the combination discloses that the wedge (F) is slideably received in a channel extending in a first direction and the cylinder extends in a second direction parallel to the first direction.

Regarding claim 4, the combination discloses that the cylinder is machined into the coupler frame (Figure 7).

Regarding claim 9, the combination discloses a ratcheting locking arrangement that allows the actuator connected to the wedge to move the wedge away from the hook but prevent the wedge from moving toward the hook when the locking arrangement is engaged (Figures 10-13).

Regarding claim 10, the combination discloses that the ratcheting locking arrangement includes a plurality of teeth configured to engage with a plurality of complementary teeth on the wedge.

Claims 5-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2015/0322646) in view of Hulden (5,024,010) as applied to claims 1 and 11 above and further in view of Kimble et al. (6,438,875).

Regarding claims 5, 6, 8, 12-14 and 16 the combination of Anderson and Hulden discloses the invention as described above, but fails to disclose the details of the connection between the coupler and the machine link.  Like the combination, Kimble et al. also discloses a coupler attached to a machine link arm for coupling a tool to the link arm.  Unlike the combination, Kimble et al. discloses that one of the elements could consist of two hooks while the other element could be a single hook situated between the two hooks for connection.  Kimble further discloses C shaped groove/ridge elements located on the edges of the hook elements for mating connection between the lateral faces of the hook elements.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a multi hook connection with groove/ridged lateral faces in the combination of Anderson and Hulden as taught by Kimble et al. as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claims 7 and 15, the combination further discloses a plurality of fasteners (176) attaching the ridges to the hook or machine link.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671